DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux U.S. 2013/0289591 (herein referred to as “Boudreaux”).
5.	Regarding Claims 1 and 7, Boudreaux teaches an ultrasonic surgical instrument (see entire document) comprising:

	a clamp arm pad (ref num 58, para 0171); and
	a generator configured to supply power to the ultrasonic transducer (para 0163), wherein the generator comprises a control circuit configured to: activate an ultrasonic blade temperature sensing (para 0287 “the second data circuit may transmit data acquired by one or more sensors (e.g., an instrument-based temperature sensor)); measure a first resonant frequency of the ultrasonic electromechanical system (para 0297, “the frequency of the…resonant system of any one of the ultrasonic surgical instruments…is dependent on temperature…it is this thermal energy that alters…the system resonance will change accordingly due to these localized conditions”, the generator also tracks the resonance); make a first comparison between the measured first resonant frequency and a first predetermined resonant frequency, wherein the first predetermined resonant frequency corresponds to a first predetermined temperature of the ultrasonic blade (para 0408 “generator may capture a local resonant frequency….or difference between the baseline frequency and the local resonant frequency”; para 0424 “a graphical representation of a frequency slope and  a second time derivative of generator “a frequency slope or other measurement may be taken with the generator set at a first power and a second frequency slope or other measurement may be taken with the generator set at a second power level); and adjust a power level applied to the ultrasonic transducer based on the comparison (para 0402, 0483).

7.	Regarding Claims 3 and 9, Boudreaux teaches the control circuit is further configured to determine a completion to a tissue sealing process (para 0193, “programmed to automatically switch the drive frequency to the resonant frequency for a second period to transect and seal the vessel” and 0213).
8.	Regarding Claim 13, Boudreaux teaches an ultrasonic surgical instrument (see entire document) comprising:
	a control circuit configured to: activate an ultrasonic blade temperature sensing (para 0287 “the second data circuit may transmit data acquired by one or more sensors (e.g., an instrument-based temperature sensor)); measure a first resonant frequency of the ultrasonic electromechanical system (para 0297, “the frequency of the…resonant system of any one of the ultrasonic surgical instruments…is dependent on temperature…it is this thermal energy that alters…the system resonance will change accordingly due to these localized conditions”, the generator also tracks the resonance); make a first comparison between the measured first resonant frequency and a first predetermined resonant frequency, wherein the first predetermined resonant frequency corresponds to a first predetermined temperature of the ultrasonic blade (para 0408 “generator may capture a local resonant frequency….or difference between the baseline frequency and the local resonant frequency”; para 0424 “a graphical representation of a 
9.	Regarding Claim 14, Boudreaux teaches the first predetermined temperature of the ultrasonic blade corresponds to an optimal tissue coagulation temperature (para 0297 “the frequency of the blade/hand piece resonant system of any one for the ultrasonic instruments…is dependent on temperature”).
10.	Regarding Claim 15, Boudreaux teaches the control circuit is further configured to determine a completion of a tissue sealing process (para 0193, “programmed to automatically switch the drive frequency to the resonant frequency for a second period to transect and seal the vessel” and 0213).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 4-5, 10-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux U.S. 2013/0289591 (herein referred to as “Boudreaux”) and in view of Ross U.S. 2013/0331874 (herein referred to as “Ross”).
13.	Regarding Claims 4 and 10, Boudreaux fails to teach the control circuit is further configured to measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison.
However, Ross teaches the control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison (para 0087-0089, “by monitoring the change in resonant frequency of the system plotted against phase or impedance amplitude, the temperature of the system can them be 
14.	Regarding Claims 5 and 11, Boudreaux teaches the second predetermined temperature of the ultrasonic blade corresponds to a melting point of the clamp arm pad (para 0328).
15.	Regarding Claim 16, Boudreaux fails to teach control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison.
However, Ross teaches the control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust 
16.	Regarding Claim 17, Boudreaux teaches the second predetermined temperature of the ultrasonic blade corresponds to a melting point of a clamp arm pad (para 0328).
17.	Regarding Claim 19, Boudreaux teaches an ultrasonic surgical system, comprising: a processor (Fig. 9, ref num 400, para 0178), a non-transitory memory that actuates the processor (para 0177 “may comprise various executable modules…such as RAM such as dynamic RAM”) to: 
activate an ultrasonic blade temperature sensing (para 0287 “the second data circuit may transmit data acquired by one or more sensors (e.g., an instrument-based temperature sensor)); 
measure a first resonant frequency of the ultrasonic electromechanical system (para 0297, “the frequency of the…resonant system of any one of the ultrasonic surgical instruments…is dependent on temperature…it is this thermal energy that alters…the 
Boudreaux fails to teach measuring a second resonant frequency of the ultrasonic electromechanical system; make a comparison between the measured second resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison.
However, Ross teaches the control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison .

18.	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux U.S. 2013/0289591 (herein referred to as “Boudreaux”) and in view of Ross U.S. 2013/0331874 (herein referred to as “Ross”) and Houser U.S. 2009/0030437 (herein referred to as “Houser”).
19.	Regarding Claims 6 and 12, Boudreaux as modified fails to teach the control circuit is further configured to increase the power level applied to the ultrasonic transducer until the ultrasonic sealing is complete.
However, Houser teaches the control circuit (ref num 608) is further configured to increase the power level applied to the ultrasonic transducer (para 0147 “control circuit 608 may increase the power delivered to the end effector 602 by the transducer 604…as the trigger is moved further towards a fully actuated position, the power and/or amplitude of the end effector may be increased”) until the ultrasonic sealing is complete.  
20.	Regarding Claim 18, Boudreaux as modified fails to teach the control circuit is further configured to increase the power level applied to the ultrasonic transducer until the ultrasonic sealing is complete.
However, Houser teaches the control circuit (ref num 608) is further configured to increase the power level applied to the ultrasonic transducer (para 0147 “control circuit 608 may increase the power delivered to the end effector 602 by the transducer 604…as the trigger is moved further towards a fully actuated position, the power and/or amplitude of the end effector may be increased”) until the ultrasonic sealing is complete.  The clamping mechanism of the end effector coagulates the target tissue, as the end effector is fully actuated (para 0147, Fig. 4, coagulator ref num 120).  The power is necessary in order to actuate the coagulation and sealing of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the power as the end effector coagulates and seals the target tissue.
	
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794